Citation Nr: 0013483	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 30, 1998, for 
service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had verified active duty from December 1950 to 
August 1954 and  additional two years and eight months 
unverified service prior to December 1950.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The veteran had perfected an appeal for a rating in excess of 
10 percent for his left ankle disability.  By rating action 
in November 1999 the RO granted the veteran a 20 percent 
rating for this disability retroactively effective from the 
date of claim.  The RO received a statement from the veteran 
in November 1999 in which he withdrew this appeal.  
Accordingly, the claim for a higher rating for a left ankle 
disability is not before the Board for appellate 
consideration.

On his February 1999 substantive appeal the veteran indicated 
that he wished to have a hearing before a member of the Board 
held at the RO.  The veteran's service representative 
submitted a statement to the RO in January 2000 noting that 
the veteran was satisfied with his September 1999 hearing 
before a hearing officer and that he no longer wished to have 
a hearing before a member of the Board.  Accordingly, the 
veteran's claim is currently ready for appellate 
consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran submitted a claim for a left ankle disability 
in August 1954.

3.  The veteran failed to respond to several 1954 VA letters 
informing him that a VA examination was necessary to continue 
his claim and his claim was abandoned.

4.  The veteran submitted no subsequent claims to VA for 
service connection for a left ankle disability until April 
30, 1998.


CONCLUSION OF LAW

An effective date prior to April 30, 1998 for the grant of 
service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); VAR 
1028(A), revised by TS 119 (effective October 28, 1954 and 
codified at 38 C.F.R. § 3.28(a) in 1955); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for service 
connection for a left ankle disability.  He maintains that he 
is entitled to an effective date in 1954 when he got out of 
service.  At a hearing before a hearing officer at the RO in 
September 1999, the veteran testified that he filed a claim 
for service connection for a left ankle disability in 1954.  
He claimed that he never received any further notification 
from VA.  The veteran testified that he called VA several 
times to ask about his claim, but was told that it was 
pending, but he never did hear anything.  The veteran 
verified that his address in 1954 was Route 7, Box 591.

The record reveals that the veteran was discharged from 
service in August 1954 and his Department of Defense (DD) 
Form 214, Report of Separation from the Armed Forces of the 
United States, noted his permanent address for mailing 
purposes was Route 7, Box 591, Modesto ( Stanislaus), 
California.  An application for service connection for a left 
ankle disability was received by VA on August 27, 1954.  On 
his application the veteran stated that his spouse's address 
was Route 7, Box 591, Modesto, California.  The record 
further reveals that VA contacted the veteran at his address 
of record in September 1954 to inform him of a VA 
examination.  The veteran did not report and the examination 
was canceled.  In November 1954 VA sent the veteran a letter 
at his address of record informing him that no reply had been 
received from him concerning a scheduling inquiry for a VA 
examination.  The letter further informed the veteran that in 
compliance with the law his claim had been removed from the 
pending list.  The letter also informed the veteran that if a 
request for a new examination were not received within a year 
of the date of the scheduled examination, any new request 
would be considered a new claim.

The record reveals that VA received no subsequent 
communication from the veteran until April 30, 1998, at which 
time the veteran submitted a new claim for service connection 
for a left ankle disability.  By rating action in November 
1998 the RO granted the veteran service connection for a left 
ankle disability effective from April 30, 1998.  The veteran 
submitted a timely appeal with regard to the effective date 
of his grant of service connection for a left ankle 
disability.

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

At the time that VA notified the veteran in November 1954 
that it was necessary for him to contact VA and schedule a VA 
examination, the regulations provided that in an original 
claim which no response has been made within 1 year after the 
order for physical examination by the Veterans' 
Administration, the claimant's disregard will constitute 
abandonment of the claim and grounds for its rejection.  
After the expiration of 1 year, further action may not be 
taken unless a new application is received.  Should the claim 
be finally established, compensation shall commence from the 
date of filing the new application.  VAR 1028(A), revised by 
TS 119 (effective October 28, 1954 and codified at 38 C.F.R. 
§ 3.28(a) in 1955). 

The Board finds that the effective date for the grant of 
service connection for a left ankle disability, was properly 
established on April 30, 1998, the date of receipt of the 
veteran's reopened claim.  Under the cited regulations, the 
effective date of an award based on receipt of an original 
claim for direct service connection is the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  As 
noted above, the veteran initially filed a claim for service 
connection for a left ankle disability in 1954, within a year 
of his discharge from service.  However, according to the 
regulations existing at that time, the veteran abandoned this 
claim when he failed to report for, or reschedule, a VA 
examination.

The Board has considered the veteran's claim that he did not 
receive any correspondence from VA concerning VA examinations 
in 1954.  However, the evidence shows that notification of 
the VA examination and of the consequences of the veteran's 
failure to reschedule the missed examination were sent to the 
veteran's address of record at that time.  The veteran has 
confirmed that the address of record was correct and the 
record does not indicate that any correspondence was ever 
returned by the post office as undeliverable.  

With respect to a claim made by the veteran's representative 
in a January 2000 statement that the 1954 correspondence to 
the veteran did not contain zip codes, the Board notes that 
the use of zip codes had not been implemented by the United 
States Post Office at that time.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the law requires only that the 
VA mail a notice and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The veteran's statements of non-receipt of the 
letters in 1954 are not considered to be clear evidence to 
the contrary sufficient to overcome the presumption of 
regularity. 

The next written communication demonstrating the veteran's 
intention of pursuing his claim for service connection for 
left ankle disability was received by the St. Louisville, 
Kentucky RO on April 30, 1998.  The record shows that there 
was no other communication from the veteran from August 1954 
to April 1998.  There is no objective evidence that the 
veteran followed up on his original claim for over 43 years.

In short, the veteran's original claim for service connection 
in 1954 is considered "abandoned," as that term was defined 
under regulations in existence when that claim was originally 
processed, and the effective date could be no earlier than 
the date of receipt of his new claim in April 1998.  
Accordingly, an effective date prior to April 30, 1998 for 
the grant of service connection for a left ankle disability 
is denied.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for a left ankle disability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

